ORDER

The Kentucky Bar Association Continuing Legal Education Commission moves this Court to suspend Respondent, Matthew P. Kammerer, from the practice of law pursuant to SCR 3.669(4) for failure to meet the annual minimum continuing legal education requirements. Because Respondent has failed to show cause why he should not be suspended for his deficiency in CLE credits, the Commission’s motion is granted.
Respondent, whose last business address of record is Suite 400, 700 Walnut Street, Cincinnati OH, failed to meet the continuing legal education requirements set forth in SCR 3.661 for the educational year ending June 30, 1999. Respondent was sent four notices regarding his CLE record, one in each of the months of March, May, July, and August of 1999. He did not respond to any of these notices. Respondent was also called numerous times on the phone by the Assistant CLE Director regarding his non-compliance with CLE requirements.
On November 30, 1999, the CLE Commission filed with this Court a Motion for Entry of Show Cause, and Respondent was sent notice of the motion. On December 6, 1999, this Court issued an order to Respondent to show cause why he should not be suspended from the practice of law for failure to meet the CLE requirements. Thereafter, Respondent called the CLE office and spoke with the CLE Director about the matter. On December 28, 1999, Respondent filed a Motion for an Extension of Time to Respond to the Show Cause Order. The motion was granted, and Respondent was allowed until January 31, 2000 to file his response. Subsequently, no response was filed.
Respondent has failed to show cause as to why he should not be suspended from the practice of law for his deficiency in CLE credits. Thus, the motion of the CLE Commission is granted. It is further ordered that
1. Respondent, Matthew P. Kammerer, is hereby suspended from the practice of law. The suspension shall commence on the date of entry of this order and shall continue until such time as this Court enters an order restoring his membership in the Kentucky Bar Association.
2. Respondent, Matthew P. Kammerer, shall not file an application for restoration pursuant to SCR 3.500 until he has acquired sufficient CLE credits to cure his deficiency and has met the other requirements set forth in SCR 3.675.
3. In accordance with SCR 3.390, Respondent, Matthew P. Kammerer, shall, within ten (10) days of the entry of this order, notify all clients of his inability to represent them and of the necessity and urgency of promptly retaining new counsel. Respondent shall furnish copies of said letters of notice to the Director of the Kentucky Bar Association. Respondent shall also provide such notification to all courts in which he has matters pending.
All concur.
ENTERED: April 20, 2000.
/s/ Joseph E. Lambert
CHIEF JUSTICE